DETAILED ACTION
Status of Claims
Applicant has amended claims 1, 5, 8, 10, 14, 17 and 19.  No claims have been added or canceled.  . Thus, claims 1-20 remain pending in this application. . The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments and amendments filed on 22 March 2021 respect to
objection to claims 8 and 19,
double patenting rejection;
rejections of claims 19 and 20 under U.S.C. § 112(b),
rejection to claims 1-20 under U.S.C. § 101, 
have been fully considered.  Amendments to claims and specification have been entered.
As an initial note:  Applicant has incorrectly indicted that “Claims 1-29 are pending with this application”.  Examiner notes that claims 1-20 are pending with this application.
Examiner acknowledges Applicant is filing a terminal disclaimer to obviate double patenting rejection over US Patent No. 10,430,877.  Accordingly, Examiner withdraws double patenting rejection.
Examiner acknowledges amendments to claims “for clarity and not for reasons relating to patentability” [remarks page 8] as well as to overcome claim objections and 35 U.S.C. § 112(b) rejections [remarks pages 8 and 9].  However, amendments have resulted in new rejections under 35 U.S.C. § 112(b).
Examiner acknowledges amendments to, and arguments regarding claims 1-20 to overcome 35 U.S.C. § 101 rejection.  However, arguments are not fully
Examiner agrees that the pending independent claims 1 and 10 are patent eligible under Step 2A: Prong Two, in view of the January 2019 Patent Subject Eligibly Guidance.  The pending claims 1 and 10 are directed to particular technological features that solve problems with prior art tools.  The pending claims solve a problem by distributing the process of matching orders for financial instruments over a fixed matching period, allowing for the plurality of pairs of matched orders to be executed in batch after the fixed matching period. The method also prevents a participant in trading the financial instruments from losing revenue opportunities by allocating credit in relation to the matching process.
Examiner maintains that claims 19 and 20 are patent ineligible in view of “means for” terminology.  Such terminology, in view of the broadest reasonable interpretation, does not constitute a technical improvement to the abstract idea of executing matched orders of financial instruments.  Under Step 2A - Prong Two, the additional elements are recited at a high level of generality and are recited as performing generic computer functions routinely used in computer applications.  See revised rejections herein.
Additional Comments
If, in the opinion of the Applicant, a telephone conference would expedite the prosecution of the subject application, the Applicant is encouraged to contact the undersigned Examiner at the phone number listed below. 
Priority
The present application filed on 21 August 2019 is a continuation of 12/858,741, now U.S. Patent No. 10,430,877. Application 12/858,741 is a divisional of 10/532,968, now U.S. Patent No. 8,055,572.  Application 10/532,968 is a national stage entry of PCT/US03/33149.  PCT/US03/33149 Claims Priority from Provisional Application 60421795, filed 29 October 2002.  Accordingly, the present application is given the priority to 29 October 2002.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, 10 and 19, in the representative limitation of claim 1:
receiving, by the computerized trading system, instructions to cancel at least one of the plurality of received orders and canceling the at least one of the plurality of received orders only if the instructions to cancel were received prior to  the benchmark fixing time;
the term "only if the instructions to cancel were received" is a conditional limitation such that if the condition does not exist – i.e. “if the instructions to cancel are not received” – no limitation is claimed.  Examiner recommends amending the limitation to recite:  “when the instructions to cancel are received”.
For purposes of examination, the limitation will be interpreted accordingly.  Correction is required.
In the representative limitation of claim 1: 
matching, by the computerized trading system as each of the plurality of plurality of received orders is received thereby distributing the matching over the period ending at the benchmark fixing time, as a function of the credit limits of each of the plurality of trading entities, the received orders with another previously received uncanceled and unmatched order of the plurality of received orders;
First, the term “as each of the plurality of plurality of received orders is received” probably should have been written, “as each of the plurality of orders is received”.   Second, the term “the period ending at the benchmark fixing time” lacks antecedent basis.  Third, it is not clear how “matching as each of the plurality of received orders is received” provides for “distributing the matching” over a period of time”.  Perhaps the Applicant means to convey:
matching, by the computerized trading system, each of the plurality of orders with another previously received uncanceled and unmatched order, until the benchmark fixing time, wherein each of the plurality of orders is matched as a function of the credit limits of each of the plurality of trading entities;
For purposes of examination, the limitation will be interpreted accordingly.  Correction is required.
Regarding claim 2, 4, 5, 11, 13, 14 and 20, in the term “the fixed matching period” lacks antecedent basis.   It is not clear if it refers to “the period ending at the benchmark fixing time”.  Perhaps the Applicant means the two terms to be equivalent, but if so, the terminology should be consistent.
For purposes of examination, the limitation will be interpreted accordingly.  Correction is required.
Moreover, the Examiner finds that because particular claims are rejected as being indefinite under 35 U.S.C. § 112(b), it is impossible to properly construe claim scope at this time (See Honeywell International Inc. v. ITC, 68 USPQ2d 1023, 1030 (Fed. Cir. 2003) “Because the claims are indefinite, the claims, by definition, cannot be construed.”). However, in accordance with MPEP § 2173.06 and the USPTO’s policy of trying to advance prosecution by providing art rejections even though the claims are indefinite, the claims are construed and the art is applied as much as practically possible
Claims 2-9, 11-18 and 20 is rejected by way of dependency on a rejected independent claim.
The art rejections below are in view of the 112(b) rejections stated above.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 19 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Note: Examiner points Applicant to the Federal Register notice titled 2014 Interim Eligibility Guidance (IEG) on Patent Subject Matter Eligibility (79 FR 74618) and the January 2019 Patent Subject Matter Eligibility Guidance.
Subject Matter Eligibility Standard 
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e. law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception. If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.  Examples of abstract ideas include fundamental economic practices; certain methods of organizing human activities; an idea itself; and mathematical relationships/ formulas. (Alice Corporation Pty. Ltd. v. CLS Bank International, et al. US Supreme Court, No. 13-298, June 19, 2014). 
Analysis
Step 1:
Is the claim(s) fall into a statutory category – i.e. process, machine, manufacture or composition of matter? 
In the instant case, claim 19 is directed to a system, which is one of the four statutory categories of invention.  The answer is YES.  
Step 2A - Prong One: 
Is the claim(s) directed to a judicially exception, such as a law of nature, a natural phenomenon or an abstract idea? 
The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 19 and 20 are directed to a system for executing matched orders of financial instruments which is a judicial exception of organizing human activity of commercial interactions including sales
Claim 19 recites, in part, a system for performing the steps of:
storing data which identifies a benchmark fixing time at which a benchmark price for the instrument is set;
storing data that assigns a credit limit to each of a plurality of participating trading entities;
receiving a plurality of orders for the instrument, each of the plurality of received orders being from a respective trading entity of the plurality of participating trading entities, wherein each of the plurality of received orders includes a quantity, but not a price indicating that the trading entity from which the order was received is willing to trade the instrument at the benchmark price;
receiving instructions to cancel at least one of the plurality of received orders and canceling the at least one of the plurality of received orders only if the instructions to cancel were received prior to the benchmark fixing time,
matching, as each of the plurality of plurality of received orders is received thereby distributing the matching over the period ending at the benchmark fixing time
 as a function of the credit limits of each of the plurality of trading entities, the received orders with another previously received uncanceled and unmatched order of the plurality of received orders;
setting the benchmark price for the instrument at or after the benchmark fixing time; and
executing the matched orders at the benchmark price.
which is a series of steps which describes the judicial exception of the method of organizing human activity.
Step 2A - Prong Two: 
Are there additional elements that are integrated into a practical application of the judicial exception?
The additional elements are:
means for storing data;
means for receiving data;
means for matching data;
means for setting a “value” at or after a particular time; and
means for executing an order – i.e. sending a message.
These additional elements are recited at a high level of generality and are recited as performing generic computer functions routinely used in computer applications.  As such, mere instructions to implement an abstract idea on a generic computer do not provide an inventive concept and thus do not implement the abstract idea into a practical application. The answer is NO.
Step 2B:
Do the claims include additional elements that are sufficient to amount to significantly more than the judicial exception – i.e. Is there an inventive concept?
The claims do not amount to significantly more than the abstract idea because, as was described previously they amount to mere instructions to implement an abstract idea on a ordered combination of steps that are enough to indicate that the claims include material that amounts to significantly more than the abstract idea. The dependent claims do not add any meaningful limitations that qualify as significantly more. The answer is NO.
Conclusion
The claim as a whole, does not amount to significantly more than the abstract idea itself. This is because the claim does not affect an improvement to another technology or technical field; the claim does not amount to an improvement to the functioning of a computer itself; and the claim does not move beyond a general link of the use of an abstract idea to a particular technological environment.
Dependent claims 20 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations fail to establish that the claims are not directed to a judicial exception (Step 2A- Prong One).  Nor are the claims directed to a practical application to a judicial exception (Step 2A- Prong Two).  
It is clear from above, that the additional recited limitations in the dependent claim only refine the abstract idea further. Further refinement of an abstract idea does not convert an abstract idea into something concrete. The claims as a whole, do not amount to significantly more than the abstract idea itself. This is because the claims do not affect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer system itself; and the claim do not move beyond a general link of the use of an abstract idea to a particular technological environment. Accordingly, the Examiner concludes that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself. (Step 2B - Mayo Test) 
Allowable Subject Matter
Regarding claims 1-20, in view of pending rejections, the Examiner is unable to locate prior art references that anticipate the claimed invention or renders it obvious. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD J BAIRD whose telephone number is (571)270-3330.  The examiner can normally be reached on 7 am to 3:30 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at:
http://www.uspto.gov/interviewpractice.
If Applicant wishes to correspond to the Examiner via email, Applicant needs to file an AUTHORIZATION FOR INTERNET COMMUNICATIONS IN A PATENT APPLICATION form.  The form may be downloaded at:
https://www.uspto.gov/sites/default/files/documents/sb0439.pdf
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II can be reached on 571-272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EDWARD J BAIRD/Primary Examiner, Art Unit 3692